01/04/2022



                                                                              Case Number: DA 21-0059
      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                  No. DA-21-0059


STATE OF MONTANA,              )
                               )
     Plaintiff and Appellee,   )                   ORDER
                               )
v.                             )
                               )
THOMAS RICHARD FERRIS          )
                               )
     Defendant and Appellant.  )
_______________________________)


      Upon consideration of the motion by Defendant and Appellant

Thomas Richard Ferris for an extension of time until January 10, 2022 in

which to file and serve his Response Brief to the State of Montana’s Motion

to Dismiss Appeal in this matter, and there being no objection from the State

of Montana;

      It is hereby ORDERED that Defendant and Appellant’s Response

Brief to the State of Montana’s Motion to Dismiss Appeal shall be filed and

served by January 10, 2022. The Clerk is directed to mail true copies of this

order to all parties of record.

      DATED this ____ day of January 2022.

                                   By: ___________________________
                                              Chief Justice
       Electronically signed by:
             Mike McGrath
Chief Justice, Montana Supreme Court
            January 4 2022